Citation Nr: 0109657	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  94-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the abdomen with muscle impairment (GSW), 
currently rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of left lower lobe atelectasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  In April 2000 the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for 
bilateral pes planus and entitlement to increased evaluations 
for psychiatric disability and peritoneal adhesions; the 
Board also remanded the issues listed on the title page to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, for additional development.  The case 
was returned to the Board in December 2000.

In a February 2001 communication the veteran's representative 
asked that the claim for service connection for pes planus 
which was denied in the April 2000 Board decision as not 
being well grounded be readjudicated because of the 
provisions of the Veterans Claims Assistance Act of 2000.  
This matter is referred to the RO for appropriate 
consideration.

FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claims has been obtained.

2.  There is no more than moderately severe impairment of the 
abdominal muscles (Group XIX).

3.  Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) was 71 percent on pulmonary 
function studies in March 1999 and 67 percent on pulmonary 
function studies in July 2000.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a GSW of the abdomen have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.55, 4.56, 4.73, Diagnostic Code 5319 (2000).

2.  The criteria for an evaluation of 10 percent for 
residuals of left lower lobe atelectasis have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.97, 
Diagnostic Code 6813 (1996); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6844 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
RO's most recent consideration of the veteran's claims, the 
Veterans Claims Assistance of Act of 2000, Pub. L. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
law is applicable to the veteran's appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  In addition, the RO has obtained recent VA 
examinations of the disabilities still on appeal.  There is 
no indication in the record of any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claims.  In sum, there is no further action 
which should be undertaken to comply with the provisions of 
the VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding these claims without first 
affording the RO an opportunity to consider the claims in 
light of the VCAA.


I. FACTUAL BACKGROUND

The veteran's service medical records reveal that he incurred 
a GSW of the abdomen, due to enemy fire in February 1968, 
with laceration of the liver, small bowel, and sigmoid colon, 
without artery or nerve involvement.  He was hospitalized at 
several facilities between February and May 1968 and 
underwent debridement of the wound, celiotomy, small bowel 
closure and resection, liver drainage, and sigmoid colostomy.  
It was reported during hospitalization in May 1968 that the 
veteran was asymptomatic and that all abdominal wounds were 
well healed.  It was noted on the veteran's December 1969 
discharge medical history report that he had multiple 
abdominal scars from surgery for his GSW.

On VA examination in August 1969, it was noted that the 
veteran had a GSW, perforating abdomen, with liver 
laceration, multiple small bowel perforations, and closed 
colostomy.

On VA examination in July 1974, it was reported that the 
veteran did not have any specific food intolerance or bowel 
malfunction.  He experienced some abdominal pain when he 
tried to bend or lift or when driving a car for long periods.  
The diagnoses were residuals of a GSW of the abdomen with 
multiple perforations of the small and large intestines, 
multiple segmental resections of the ileum, colostomy and 
closure of a penetrating wound of the sigmoid colon, 
lacerations of the liver, and intraabdominal adhesions and 
incisional hernia.

The veteran complained on VA examination in June 1992 of 
recurrent left lower quadrant pain.  X-rays revealed previous 
left lower quadrant surgery without evidence of bowel 
obstruction or abdominal mass.

On VA general medical examination in December 1992, the 
veteran complained of periodic crampy abdominal pain that 
immobilized him for a few minutes at a time; he said that he 
had normal bowel habits and denied having a problem with 
diarrhea.  Physical examination revealed multiple, nontender 
abdominal scars.  There was no organomegaly, and bowel tones 
were normal.  His chest was symmetrical, with slightly 
subdued breath sounds.  There were no rales, rubs, or 
wheezes.  The assessments were status-post GSW of the 
abdominal wall with small bowel perforations, resection of 
the small bowel, left colon injury, status-post eventual 
closure of a colostomy; and left lower lobe atelectasis with 
pneumonia, resolved without sequelae.  It was concluded after 
review of chest X-rays that there was no active disease.

Except for a shallow inspiration with slight elevation of the 
left diaphragm, the veteran's heart, lungs, and pulmonary 
vasculature appeared normal on X-ray studies in January 1997.

On VA examination in April 1997, the veteran complained of 
recurrent, rather severe, left lower abdominal discomfort due 
to motion, which the veteran said occurred several times a 
day and had been getting worse.  Physical examination of the 
abdomen revealed extensive scarring.  The pertinent diagnosis 
was peritoneal irritation due to a combination of adhesions 
and sutures giving recurrent abdominal pain on motion.  Chest 
X-rays taken in April 1997 were noted to show a small scar at 
the left lung base with no evidence of acute disease.  An 
upper gastrointestinal series was considered normal.

The veteran complained on VA examination in June 1997 of 
recurrent abdominal pain, of short duration, which occurred 
at frequent and unpredictable intervals.  His abdominal pain 
was not accompanied by nausea or vomiting, and he did not 
have diarrhea or constipation.  He had difficulty bending and 
was unable to do any heavy lifting.  His lungs were noted to 
be normal on physical examination.  He had multiple abdominal 
scars, including a midline scar measuring 24 centimeters 
(cm), several 3x4 cm scars in the right mid-abdomen, and 8 cm 
and 4 cm scars in the left abdomen.  It was noted that the 
minimal atelectasis noted on X-ray studies in 1992 appeared 
only as a small scar at the base of the left lung.  The 
pertinent impressions were status-post GSW of the abdomen; 
and recurrent abdominal spasm, possibly due to adhesions.  
Abdominal X-rays were considered unchanged from June 1997.

The diagnoses on VA psychiatric examination in March 1998 
included GSW with some residual pain because of the trauma.  

The veteran indicated on VA examination in April 1998 that he 
did not have any shortness of breath, coughing, or wheezing.  
There were multiple abdominal scars without masses or 
hepatosplenomegaly.  Status-post GSW of the abdomen was 
diagnosed.  April 1998 pulmonary function studies, pre-
bronchodilator, showed Forced Expiratory Volume at one second 
(FEV-1) of 131 percent of predicted, a ratio of FEV-1 to 
Forced Vital Capacity (FEV-1/FVC) of 96 percent, and 
DLCO(SB)) of 89 percent of predicted.  It was noted that the 
veteran made a good effort and that the spirometry data was 
acceptable and reproducible; FEV-1 and FEV-1/FVC findings 
were noted to be outside the confidence interval.

According to a December 1998 addendum from the VA examiner 
who saw the veteran in April 1998 for pulmonary disability, 
the veteran was normal and healthy and his lungs were clear 
to percussion and auscultation.  Pulmonary function tests 
showed normal function and chest X-rays were unremarkable.  
The examiner concluded that the veteran did not have any 
pulmonary disease.

On VA examination in March 1999, the veteran complained that 
pain significantly limited the functioning of his abdominal 
muscles, with limitation of motion due to pain on use and 
excess fatigability.  The veteran indicated that his 
atelectasis was asymptomatic with no exertional dyspnea, 
coughing, wheezing, hemoptysis, pleurisy, or pneumonia.  He 
also did not have any vomiting, hematemesis, diarrhea, 
constipation, or melena.  

Physical examination in March 1999 revealed that the 
veteran's heart and lungs were normal on auscultation.  The 
veteran had multiple abdominal scars, including some that cut 
deeply into the abdominal musculature.  There was a well-
healed 5 cm scar in the right upper flank; a well-healed, 
horizontal 3.5 cm bullet entry scar in the right lower flank; 
a broad, deeply crosshatched, somewhat depressed, pigmented 
23 cm surgical scar descended from the area of the xiphoid 
downward and leftward around the umbilicus to the pubic area, 
with some associated diastasis recti; a broad, irregular, 
depressed, pigmented 4 cm bullet exit scar in the left lower 
flank; and a well-healed, pigmented, 13 cm double-ended 
"hockey-stick" type colostomy reversal scar in the left 
lower quadrant, with some tenderness to palpation in the 
area.  There was no palpable evidence of a mass, megaly, or 
aneurysm.  It was noted that chest X-rays showed mild 
bibasilar atelectasis; hemogram, an upper gastrointestinal 
series, and three stools for occult blood were essentially 
negative or normal.  

According to pulmonary function studies in March 1999, FEV-1 
was 93 percent of predicted, FEV-1/FVC was 87 percent, and 
DLCO(SB)) was 71 percent of predicted.  It was noted that the 
veteran made a good effort and that the spirometry data was 
acceptable and reproducible.  FEV-1/FVC and DLCO findings 
were considered to be outside the confidence interval.

According to a May 1999 Memorandum of Opinion from a VA 
physician, there had been a slight deterioration in the 
veteran's lung diffusion capacity, as described in the above 
March 1999 report, which was also associated with the mild 
bibasilar atelectasis noted on the March 1999 chest X-ray 
report.  

On VA examination in June 2000, it was noted that the veteran 
worked 24 hours a week as an educational assistant and was a 
full-time graduate student in management at the University of 
Minnesota.  The veteran complained of recurrent abdominal 
discomfort, described as cramping abdominal pain, 
particularly with movement, occurring variably 3-4 times a 
week and lasting 20-30 seconds at a time.  His discomfort 
awakened him at night; it was corrected by repositioning.  
His appetite and bowel movements were described as normal.  
He did not have nausea or vomiting.  His weight had been 
stable.  There was no history of peptic ulcer disease, 
hematemesis, melena, or hematochezia.  With respect to his 
lung disability, the veteran noted dyspnea on exertion 
without coughing, chest pain, or hemoptysis.  On physical 
examination, the veteran's chest was clear to auscultation 
and percussion.  His abdomen was soft and nontender with 
normal bowel sounds; there was no evidence of organomegaly, 
fluid, or masses.  All of the veteran's abdominal scars but 
one were described as well-healed, with the exception noted 
to be a 23 cm vertical surgical incision in the midline 
extending from just inferior to the sternum.

According to a July 2000 addendum report to the June 2000 
findings, recently available pulmonary function studies 
revealed a normal spirometry and a reduced diffusing 
capacity, which were noted to be unchanged since March 1999.  
An abdominal series revealed a nonspecific bowel gas pattern 
and the presence of surgical clips.  Chest X-rays did not 
show any acute pulmonary disease.  The examiner concluded 
that the veteran did experience discomfort of the musculature 
of the abdominal wall but no evidence of gastrointestinal 
dysfunction as a result of his GSW; that there was slight 
atrophy of the musculature of the abdominal wall and, 
therefore, slight discomfort with flexion of these muscles; 
that there was increased fatigue associated with contraction 
of the abdominal musculature, especially with repetitive 
contraction; that there was no evidence of scarring or 
adhesions; and that the GSW to the abdomen should not 
interfere with the veteran's sedentary employment.  With 
regard to the veteran's lung disability, the examiner 
concluded that it should not interfere with the veteran's 
employment; that there was no significant or disabling lung 
impairment due to the veteran's smoking; and that the 
veteran's slightly decreased DLCO represented parenchymal 
disease and was probably related to the left lower lobe 
atelectasis, and a small degree of pulmonary dysfunction 
secondary to it.  The examiner said that the veteran should 
not perform manual labor.  The pertinent diagnoses were 
status-post GSW of the abdomen and history of left lower lobe 
(lung) atelectasis.

According to pulmonary function studies dated in July 2000, 
FEV-1 was 106 percent of predicted, FEV-1/FVC was 89 percent, 
and DLCO was 67 percent of predicted.  It was noted that the 
veteran made a good effort and that the spirometry data was 
acceptable and reproducible.  Diffusing capacity was noted to 
be reduced.  FEV-1/FVC and DLCO findings were considered to 
be outside the confidence interval.

A VA psychiatric examination was conducted in September 2000.  
The diagnoses included history of GSW and pulmonary 
atelectasis.



II. ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A.  Residuals of a GSW of the Abdomen

The Board notes that effective July 3, 1997, VA revised the 
criteria for diagnosing and evaluating muscle injuries.  In 
Karnas v. Derwinski, 1 Vet.App. 308, 312-13 (1991), the 
United States Court of Veterans Appeals (Court) held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  In this case, 
however, the new and old regulations are essentially the same 
for the relevant diagnostic codes and no substantive changes 
which would affect the disposition of the claim were made in 
38 C.F.R. §§ 4.55, 4.56.

A 30 percent evaluation is assigned under the VA's Schedule 
for Rating Disabilities for moderately severe impairment of 
the abdominal muscles, Group XIX, which involves support and 
compression of the abdominal wall and lower thorax, flexion 
and lateral motions of the spine, and synergists in strong 
downward movements of the arm.  The pertinent muscles include 
the rectus abdominis, external oblique, internal oblique, 
transversalis, and quadratus lumborum.  A 50 percent 
evaluation is warranted for severe impairment of the muscles 
of Group XIX.  38 C.F.R. § 4.73, Diagnostic Code 5319. 

The evidence of record reveals that the veteran has 
complained of abdominal discomfort, making it difficult for 
him to bend at times, due to his service-connected residuals 
of a SFW of the abdomen.  However, the above evidence reveals 
that the difficulty bending is intermittent and usually lasts 
only a short period at a time.  It was reported on VA 
examination in June 2000 that the veteran's abdomen was 
nontender.  Only slight atrophy of the abdominal musculature 
was noted in July 2000, and the examiner concluded that the 
veteran's abdominal disability would not prevent him from 
performing his current sedentary employment.  Consequently, 
the Board finds that there is no objective medical evidence 
of symptomatology causing more than moderately severe 
impairment of the abdominal muscles under the criteria of 
Diagnostic Code 5319.  Therefore, an evaluation in excess of 
30 percent is not warranted for residuals of a GSW of the 
abdomen. 

Under the provisions of 38 C.F.R. § 4.56, moderately severe 
muscle disability involves through and through or deep 
penetrating wounds by a high velocity missile of small size 
or large missile of low velocity with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  Such wounds require prolonged hospitalization and 
a record of consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability noted in 
this section and, if present, evidence of an inability to 
keep up with work requirements.  Objective findings include 
entrance and (if present ) exit scars indicating track of 
missile through one or more muscle groups, some loss of deep 
fascia or muscle substance or normal firm resistance of 
muscles compared with the sound side and positive evidence of 
impairment on tests of strength and endurance compared with 
the sound side.  

Severe muscle disability involves through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Such wounds require 
prolonged hospitalization and a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability noted in this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of an inability to keep up with work requirements.  
Objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function; X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.

Severe disability of the abdominal muscles is not shown under 
the provisions of 38 C.F.R. § 4.56 because the evidence does 
not reflect a through and through or deep penetrating wound 
that has required prolonged hospitalization and resulted in 
loss of deep fascia or muscle substance with objective 
medical evidence of severe impairment of functioning.  The 
record reveals the veteran was hospitalized for approximately 
three months in service and has not been hospitalized since 
service for his service-connected GSW residuals of the 
abdomen.  When discharged from the hospital in May 1968, it 
was noted that he was asymptomatic and that all of his 
abdominal wounds were well healed.  Moreover, abdominal 
atrophy has not been shown to be any more than slight. 

There is also the question of whether a separate compensable 
evaluation should be assigned for the veteran's abdominal 
scars.  A 10 percent evaluation is assigned for superficial 
scars that are poorly nourished with repeated ulceration or 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2000).

The veteran's abdominal scars were noted during service 
hospitalization in May 1968 to be well healed, and the post-
service evidence on file also finds them to be well healed.  
Although VA examination in June 2000 failed to note that one 
of the scars was well healed, it did not indicate that the 
scar was poorly nourished or painful on objective 
demonstration.  Consequently, a separate compensable 
evaluation is not warranted for abdominal scars.

Finally, the Board finds that the various symptoms of the 
disability do not more nearly approximate the criteria for an 
increased evaluation.  38 C.F.R. § 4.7.

B.  Residuals of a Left Lower Lobe Atelectasis

This is an original claim that was placed in appellate status 
by a Notice of Disagreement expressing disagreement with an 
initial rating award.  The rule from Francisco v. Brown, 
7 Vet.App. 55, 58 (1994) (Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.) is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently assigned a noncompensable evaluation 
for his residuals of left lower lobe atelectasis under 
Diagnostic Code 6844.  The Board notes that effective October 
7, 1996, VA revised the criteria for diagnosing and 
evaluating respiratory disabilities.  61 Fed. Reg. 46727 
(1996).  Consequently, the Board will proceed to analyze the 
veteran's increased rating claim under both sets of criteria 
to determine if one is more favorable to the veteran.

Prior to October 7, 1996, the disability was rated under the 
criteria of Diagnostic Code 6813.  Under this code, a 30 
percent evaluation was assigned for partial collapse of the 
lung, approximately one-half; a 50 percent evaluation was 
warranted for complete permanent collapse of the lung.  
38 C.F.R. § 4.97, Diagnostic Code 6813 (1996).  The Board 
notes that the above medical evidence, including chest X-ray 
studies, does not show a partial collapse of the lung.  
Therefore, a increased evaluation is not warranted under the 
old rating criteria.

Under the amended criteria, the disability is rated under the 
provisions of Diagnostic Code 6844.  Under this code, a 10 
percent evaluation is warranted when FEV-1 is from 71 to 80 
percent of predicted, or FEV-1/FVC is from 71 to 80 percent, 
or DLCO (SB) is from 66 to 80 percent of predicted; a 30 
percent evaluation is warranted when FEV-1 is from 56 to 70 
percent of predicted, or FEV-1/FVC is from 56 to 70 percent, 
or DLCO (SB) is from 56 to 65 percent of predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6844.

Although there is some question as to the accuracy of the 
recent pulmonary function studies, with the FEV-1/FVC and 
DLCO findings in March 1999 and July 2000 considered to be 
outside of the confidence interval, the Board notes that 
chest X-rays in March 1999 were reported to show mild 
bibasilar atelectasis and the VA examiner concluded in June 
2000 that the veteran had reduced diffusing capacity that was 
probably related to his service-connected left lower lobe 
atelectasis.  While the levels found for FEV-1 and FEV-1/FVC 
on tests in March 1999 and July 2000 were greater than the 
percentage required for a 10 percent evaluation, the DLCO 
findings in March 1999 and July 2000 were 71 and 67 percent, 
respectively, which warrant a 10 percent evaluation under the 
rating schedule.  Consequently, the Board finds that the 
disability picture for the veteran's service-connected 
residuals of a left lower lobe atelectasis more nearly 
approximates the criteria for a 10 percent evaluation under 
the new rating criteria.  38 C.F.R. § 4.7.  A rating in 
excess of 10 percent is not warranted because the DLCO level 
on the pulmonary function studies on file is greater than 65 
percent.

The Board has also considered the provisions of 38 C.F.R. 
§§ 3.321(b)(1), regarding the assignment of an extraschedular 
evaluation.  Although the veteran's service-connected 
abdominal and lung disabilities cause some functional 
impairment, it has been noted that his residuals of a GSW of 
the abdomen should not interfere with his sedentary 
employment and that his residuals of a left lower lobe 
atelectasis has not caused significant functional impairment.  
Additionally, the veteran has not been hospitalized for many 
years for either his service-connected residuals of a GSW of 
the abdomen or residuals of a left lower lobe atelectasis.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from either disability is in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of either 
claim for extra-schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a GSW of the abdomen is denied.

Entitlement to an evaluation of 10 percent for residuals of a 
left lower lobe atelectasis is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

